Citation Nr: 0838919	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and appellant's daughter 




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  The veteran died in February 2005.  The appellant is 
the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Houston, 
Texas RO; a transcript of the hearing is of record.

The Board notes that the appellant filed a notice of 
disagreement for service connection for the veteran's cause 
of death and death and indemnity compensation under 38 
U.S.C.A. § 1318.  However, the appellant indicated in the 
substantive appeal (VA Form 9) that the appeal was perfected 
specifically for the issue of entitlement to service 
connection for the cause of the veteran's death.  
Accordingly, the Board will only address the issue of 
entitlement to service connection for the veteran's cause of 
death.  See 38 C.F.R. § 20.202.


FINDINGS OF FACT

1.  The veteran died in February 2005.  

2.  The immediate cause of the veteran's death was acute 
myocardial infarction.  The underlying cause of death was 
coronary artery disease.    

3.  At the time of the veteran's death, service connection 
was in effect for anxiety neurosis with post-traumatic stress 
disorder (PTSD) evaluated as 70 percent disabling with an 
effective date of April 12, 2000, chest condition evaluated 
as 0 percent disabling effective December 18, 1947, malaria 
evaluated as 0 percent disabling effective December 18, 1947, 
and appendectomy evaluated as 0 percent disabling effective 
December 18, 1947.  The veteran received a 100 percent 
disability evaluation due to individual unemployability 
effective April 12, 2000.  

4.  The evidence indicates that the veteran's cause of death 
was not manifested during the veteran's period of active 
service and it has not otherwise been shown to be related to 
military service or a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

Additional VCAA notice requirements attach in the context of 
a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In addition, the content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  Id.

A June 2005 VCAA letter informed the appellant in general of 
the evidence necessary to substantiate her cause of death 
claim.  The letter advised the appellant of her and VA's 
respective duties for obtaining evidence.  The VCAA letter 
requested the appellant to provide any evidence in her 
possession and she was informed that it was ultimately her 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

As indicated above, the VCAA letter notified the appellant of 
the evidence and information required to substantiate a DIC 
claim on a previously service-connected claim.  However, the 
letter did not notify the appellant of any conditions that 
were service-connected at the time of the veteran's death.  
The Board finds that this notice error did not affect the 
essential fairness of the adjudication because the appellant 
demonstrated that she had actual knowledge of the information 
that was not provided in the January 2004 VCAA notice.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  The appellant discussed the veteran's service-
connected disabilities in a January 2006 letter.  
Accordingly, the Board concludes that the record on appeal 
shows that the appellant had actual knowledge of the 
information that was not provided in the notice letter, and 
therefore, the above VCAA notice error did not affect the 
essential fairness of the Board's decision.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007), Newhouse v. 
Nicholson, 497 F.3d 1298, 1301 (Fed.Cir.2007), Conway v. 
Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004), and Vazquez-
Flores, supra.   Furthermore, the appellant had a meaningful 
opportunity to participate in the adjudication of her claim.  
The appellant asserted connections between the veteran's 
service-connected disabilities and his cause of death.  The 
actions of the appellant show that she understood the 
evidence and information she was required to establish for 
service connection for cause of death.  Based on the 
foregoing reasons and the particular facts presented in this 
case, the Board finds that a remand to the RO for further 
notice with respect to the appellant's claim would only serve 
to delay adjudication of the claim unnecessarily.

The Board also acknowledges that the June 2005 VCAA letter 
did not provide notice of the type of evidence necessary to 
establish disability ratings or effective dates.  The Board 
notes that a degree of disability is not assigned in service 
connection for cause of death cases and such error was 
harmless.  Therefore, despite the inadequate notice provided 
on this element, the Board finds no prejudice in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, private 
treatment records, the veteran's terminal hospital report, a 
VA opinion, the appellant and veteran's marriage certificate, 
and the veteran's death certificate.  Additionally, the 
claims file contains the appellant's statements in support of 
her claim.  There is no indication in the file that there are 
additional relevant records that have not been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Accordingly, the Board will proceed 
with appellate review.

II.  Merits of the Claim for Cause of Death

The appellant claims that the veteran's service-connected 
chest condition manifested by sibilant sonorous rales and 
anxiety neurosis with PTSD contributed to the veteran's 
death.  She also contends that the veteran's service-
connected malaria caused or contributed to the veteran's 
heart disorder, which led to his death.  The RO denied the 
claim. The appellant appeals this decision.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.5(a), 3.312.  The death of a veteran will be considered as 
having been due to a service-connected disability where the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A principal cause of death is one which, 
singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is one that contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  Generally, in order to establish 
service connection for the cause of death, there must be (1) 
evidence of death; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and death.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The evidence of record shows that the first and second 
elements for service connection for cause of death have been 
met.  A certificate of death confirms that the veteran died 
in February 2005 and lists acute myocardial infarction as the 
immediate cause of death with coronary artery disease as the 
underlying cause of death.  In regards to the second element, 
the record reflects that service connection had been 
established during the veteran's lifetime for a chest 
condition manifested by sibilant sonorous rales in the left 
chest, anxiety neurosis with PTSD, malaria and appendectomy 
scar.

In reference to the third element, the appellant asserts that 
a contributory cause of the veteran's death was the veteran's 
service connected chest condition, malaria, and/or anxiety 
neurosis with PTSD.  See May 2007 Decision Review Officer 
hearing transcript and August 2008 travel Board hearing 
transcript.  A VA examiner reviewed the record in September 
2006 and provided an opinion on whether the veteran's 
service-connected disabilities are causally linked to the 
veteran's death.  After a review of the claims file, the 
examiner noted that a chest x-ray during the veteran's 
hospitalization in February 2005 revealed cardiomegaly and 
pulmonary edema with enlargement of the left ventricle, which 
indicates heart failure.  The examiner reported that he did 
not find any documentation confirming a current chest 
condition.  He concluded that the veteran died of myocardial 
infarction due to severe coronary artery disease with a 
history of a coronary artery bypass graft, pacemaker and a 
history of cerebrovascular accident compounded by the 
veteran's advanced age of 79.

The only evidence that indicates the veteran's service-
connected disabilities contributed to the veteran's cause of 
death are the statements made by the appellant and her 
representative.  The appellant is competent to testify to 
visible symptoms of the veteran.  However, these statements 
are medical opinions on the etiology of the veteran's death 
and as lay persons, the appellant and her representative are 
not competent to relate a heart disorder to malaria, anxiety 
neurosis with PTSD or a chest condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no 
medical evidence of record that shows the veteran's service 
connected malaria, anxiety neurosis with PTSD or chest 
condition was a contributory cause of death.  As noted above, 
the only competent medical evidence of record reveals that 
the veteran's service-connected disabilities did not cause or 
contribute to the veteran's cause of death.

The Board also considered whether the evidence otherwise 
links the veteran's active duty service to the cause of his 
death, acute myocardial infarction and coronary artery 
disease.  After a careful review of the service treatment 
records, the Board finds no evidence that the veteran 
complained of heart problems or he was treated for a heart 
condition.  There is no medical evidence that the veteran was 
diagnosed with a heart condition while in service or within 
one year of discharge from service.  The veteran's March 1946 
separation examination revealed that the veteran's 
cardiovascular system and heart were normal and the condition 
of the veteran's arteries and veins were normal.  
Furthermore, a September 1947 VA examination revealed that 
the veteran's cardiovascular system was normal.  VA treatment 
records indicate the onset of the veteran's heart disorder 
occurred in 1983, approximately 37 years following the 
veteran's March 1946 discharge from active service.  See VA 
treatment records dated February 1995; see Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Thus, the record preponderates 
against the appellant's claim that there is a link between 
the veteran's active military service and his death in 
February 2005.  

The Board finds that the evidence of record indicates that 
the veteran died as the result of a heart disorder that was 
unrelated to his service and his service-connected 
disabilities.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   Accordingly, entitlement 
to service connection for the cause of the veteran's death is 
not warranted.


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


